                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION

  CRYSTAL VL RIVERS,

         Plaintiff,

  v.                                            Civil Action No. 6:18CV00061

  UNITED STATES OF AMERICA, ET AL.,

         Defendants.

                                               NOTICE

         This case is before the Court pursuant to Defendants Shana Beck Lester and Serenity

  Acres Farm, LLC’s Motion to Dismiss        filed September 9, 2019. The Court will give Plaintiff

  twenty-one (21) days from the date of this Notice to submit any further counter-affidavits or other

  relevant evidence contradicting, explaining or avoiding Defendants’ evidence. Both sides are

  advised that if documents or affidavits outside the pleadings are submitted by either party, any

  remaining motion(s) to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure may

  be considered as motion(s) for summary judgment under Rule 56 of the Federal Rules of Federal

  Civil Procedure.

         If Plaintiff does not respond to Defendants’ pleadings, the Court will assume that Plaintiff

  has lost interest in the case, and/or that Plaintiff agrees with what the Defendants state in their

  responsive pleading(s). If Plaintiff wishes to continue with the case, it is necessary that Plaintiff

  respond in an appropriate fashion. Plaintiff may wish to respond with counter-affidavits or other

  additional evidence as outlined above. However, if Plaintiff does not file some response within

  the twenty-one (21) day period, the Court may dismiss the case for failure to prosecute.

         Issued and mailed this 9th day of September, 2019.

                                                        JULIA C. DUDLEY, CLERK

                                                By:     s/F.Coleman
                                                        Deputy Clerk




Case 6:18-cv-00061-EKD-JCH Document 137 Filed 09/09/19 Page 1 of 1 Pageid#: 2247
